COURT OF APPEALS OF VIRGINIA


Present: Judges Elder, Clements and Senior Judge Annunziata


JOHN DANIEL GRANTHAM
                                                                MEMORANDUM OPINION *
v.     Record No. 1174-08-2                                          PER CURIAM
                                                                  SEPTEMBER 23, 2008
B & S LANDSCAPING, INC.,
 SEDGWICK CLAIMS MANAGEMENT SERVICES, INC.
 AND UNINSURED EMPLOYER’S FUND


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (John Daniel Grantham, pro se, on briefs).

                 (Paul R. Schmidt; Huff, Poole & Mahoney, P.C., on brief), for
                 appellee Uninsured Employer’s Fund.

                 No brief for appellees B & S Landscaping, Inc. or Sedgwick
                 Claims Management Services, Inc.


       John Daniel Grantham (claimant) appeals a decision of the Workers’ Compensation

Commission denying his claim for payment of (1) medical expenses, mileage reimbursement,

and prescriptions associated with treatment rendered to him by Dr. Mark Romanoff; and (2) the

cost of a gym membership and mileage to the gym. Pursuant to Rule 5A:21(b), The Uninsured

Employer’s Fund (“the Fund”) raises the additional questions of whether the commission erred

in finding (1) Dr. Dennis Cronin’s chiropractic treatment and prescription for a VMS/Intellect

Machine were medically necessary; and (2) Dr. Cronin’s opinions were adequately supported by

credible evidence. 1


       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       1
         The commission made additional findings that the deputy commissioner did not err in
her handling of the hearing or in accepting the lay testimony of Reverend Long and that her
decision did not reflect undue weight given to Long’s testimony. Those findings are not before
       Notwithstanding claimant’s failure to comply with the requirements of Rule 5A:20 with

respect to his opening brief, we have reviewed the parties’ briefs, the record, and the

commission’s opinion and find that claimant’s appeal is without merit. Based upon that review,

we also find the questions raised on appeal by the Fund are without merit. Accordingly, we

affirm for the reasons stated by the commission in its final opinion. See Grantham v. B & S

Landscaping, Inc., VWC File No. 068-94-10 (April 25, 2008). We dispense with oral argument

and summarily affirm because the facts and legal contentions are adequately presented in the

materials before the Court and argument would not aid the decisional process. See Code

§ 17.1-403; Rule 5A:27.

                                                                                          Affirmed.




us on appeal. We also note that in summarily affirming the commission’s decision, we
considered only the evidence and issues properly before the commission when it rendered its
decision.
                                          -2-